DETAILED ACTION
This office action is responsive to application 17/154,890 filed on January 21, 2021.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on January 21, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 13, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US 2017/0365632).

	Consider claim 1, Tu et al. teaches:
	An image sensor package (see figures 2 and 5) comprising: 
	an image sensor chip (Optical unit (22) is an “image sensor chip”, paragraph 0028.) configured to convert light collected from an outside thereof into an electrical signal (“sensing signals”, paragraph 0028); 
	a package substrate (substrate, 21) disposed under the image sensor chip (22, see figure 2), the package substrate (21) configured to process the electrical signal converted from the image sensor chip (e.g. “to allow transmission of sensing signals from the optical unit 22 to an external circuit”, paragraph 0028); 
	a glass substrate (The transparent plate (26) may be “glass”, paragraph 0030.) disposed over the image sensor chip (22) while being spaced apart from the image sensor chip (22, see figure 2); 
	a seal pattern (frame layer, 25) disposed between an upper surface (first surface, 211) of the package substrate (21) and a lower surface (262) of the glass substrate (26, see paragraphs 0029 and 0030, see figure 2) while surrounding the image sensor chip (The frame layer (25) surrounds the cavity (35) in which the image sensor chip (22) resides, see figures 2, 12A and 13A.); and 
	a protection pattern (encapsulation layer, 27) disposed on the package substrate (21) outside the seal pattern (25, see figure 2), the protection pattern (27) comprising a single-component material (“a molding compound”, paragraph 0032), wherein the seal pattern (25) comprises a material different from the material of the protection pattern (The seal pattern (25) comprises plastic, paragraph 0029.).

	Consider claim 2, and as applied to claim 1 above, Tu et al. further teaches that the protection pattern (27) surrounds the glass substrate (26) and contacts side surfaces of the glass substrate (27, see figure 2, paragraph 0032).

	Consider claim 3, and as applied to claim 2 above, Tu et al. further teaches that the protection pattern (27) has a maximum height higher than a height of the lower surface (262) of the glass substrate (26, see figures 2 and 5), but lower than a height of an upper surface (261) of the glass substrate (26) with reference to the upper surface of the package substrate (“the upper edge 273 of the encapsulation layer 27 is not higher than the first surface 261 of the transparent plate 26”, paragraph 0032, see figure 5).

	Consider claim 5, and as applied to claim 1 above, Tu et al. further teaches that an upper surface (273’) of the protection pattern (27) is bent (see figure 5, paragraph 0038).

	Consider claim 6, and as applied to claim 5 above, Tu et al. further teaches that a height of the upper surface (273’) of the protection pattern decreases gradually in a direction receding from the glass substrate (26, see figure 5, paragraph 0028).

	Consider claim 13, and as applied to claim 1 above, Tu et al. further teaches that the package substrate (21) and the image sensor chip (22) are arranged in the vertical direction (see figure 2).

	Consider claim 16, Tu et al. teaches:
	An image sensor package (see figures 2 and 5) comprising: 
	an image sensor chip (Optical unit (22) is an “image sensor chip”, paragraph 0028.) configured to convert light collected from an outside thereof into an electrical signal (“sensing signals”, paragraph 0028); 
	a package substrate (substrate, 21) disposed under the image sensor chip (22, see figure 2), the package substrate (21) configured to process the electrical signal converted from the image sensor chip (e.g. “to allow transmission of sensing signals from the optical unit 22 to an external circuit”, paragraph 0028); 
	a glass substrate (The transparent plate (26) may be “glass”, paragraph 0030.) disposed over the image sensor chip (22) while being spaced apart from the image sensor chip (22, see figure 2); 
	a seal pattern (frame layer, 25, bonding layer, 28) disposed between the package substrate (21) and the glass substrate (26, see figure 2, paragraph 0029) while surrounding the image sensor chip (The frame layer (25) surrounds the cavity (35) in which the image sensor chip (22) resides, see figures 2, 12A and 13A.); and 
	a protection pattern (encapsulation layer, 27) disposed on the package substrate (21) outside the seal pattern (25, 28, see figure 2), wherein the seal pattern (25, 28) comprises a first sub-pattern (25) contacting the package substrate (21, see paragraph 0029), and a second sub-pattern (28) comprising a material different from a material of the first sub-pattern (The frame layer (25) is plastic and the bonding layer (28) is a glass mount epoxy, paragraphs 0029 and 0031.), 
	the second sub-pattern (28) contacting the glass substrate (26, paragraph 0031, see figure 2), and 
	wherein the protection pattern (27) has higher adhesiveness than the first sub-pattern (The first sub-pattern (25) is plastic, paragraph 0029.  The protection pattern (27) provides adhesion as detailed in paragraph 0032.).

	Consider claim 18, and as applied to claim 16 above, Tu et al. further teaches that the second sub-pattern (28) has a greater thickness than the first sub-pattern (25) in a vertical direction (The heights (D1, D2) of the frame layer (25) and the bonding layer (28), respectively, may be adjusted according to process complexity and aspect ratio of the frame layer (25) and the bonding layer (28), paragraph 0031.).

	Consider claim 19, and as applied to claim 16 above, Tu et al. further teaches that an outer edge of the protection pattern (27) is vertically aligned with an outer edge of the package substrate (21, see figures 2 and 5, paragraph 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2017/0365632) in view of Nakayama et al. (US 6,518,656).

	Consider claim 7, and as applied to claim 1 above, Tu et al. teaches that the encapsulation portion (27) material flows during molding (paragraph 0032), but dues not explicitly teach that the protection pattern (27) comprises a thermosetting resin.
	Nakayama similarly teaches an encapsulation portion (sealing resin, 13, figure 10) for protecting an image pickup element (3, column 3, lines 55-67), and further teaches that the encapsulation portion (13) is a thermosetting resin (see column 3, lines 57-60).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protection pattern taught by Tu et al. comprise a thermosetting resin as taught by Nakayama as this only involves a simple substitution of one known element for another to obtain predictable results such as preventing dust and unnecessary light from reaching the image sensor (Nakayama, column 3, lines 61-67).

	Consider claim 8, and as applied to claim 7 above, Tu et al. further teaches that the protection pattern (27) has capillary characteristics (see 27’ of figure 5, paragraph 0038).

Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2017/0365632) in view of Kim et al. (US 2019/0214423).

	Consider claim 10, and as applied to claim 1 above, Tu et al. does not explicitly teach that the package substrate comprises a wiring structure layer comprising a plurality of through-silicon via (TSV) contacts vertically extending in the wiring structure layer.
	Kim et al. similarly teaches an image sensor package (figure 2) having an image sensor chip (first semiconductor chip, 100, paragraph 0027) and a package substrate (second semiconductor chip, 200, paragraph 0029) disposed under the image sensor chip (100, see figure 2).
	However, Kim et al. additionally teaches that the package substrate (200) comprises a wiring structure layer (i.e. comprising second wiring lines, 222, paragraph 0029) comprising a plurality of through-silicon via (TSV) contacts (TSV2, see figure 2) vertically extending in the wiring structure layer (see figure 2, paragraph 0029).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate taught by Tu et al. be a package substrate comprising a wiring structure layer comprising a plurality of through-silicon via (TSV) contacts vertically extending in the wiring structure layer as taught by Kim et al. for the benefit of enabling a read operation to be performed at relatively high speed and increasing the degree of wiring freedom (Kim et al., paragraph 0004).

	Consider claim 11, and as applied to claim 10 above, Tu et al. does not explicitly teach that the package substrate further comprises a re-distribution layer disposed under the wiring structure layer, the re-distribution layer comprising a plurality of re-distribution lines, and re-distribution vias vertically connecting the re-distribution lines.
	Kim et al. additionally teaches that the package substrate (200) further comprises a re-distribution layer (203) disposed under the wiring structure layer (222), the re-distribution layer (203) comprising a plurality of re-distribution lines and re-distribution vias vertically connecting the re-distribution lines (see redistribution patterns 203p, 203r and 203b, figure 2, paragraph 0029).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate taught by Tu et al. be a package substrate comprising a re-distribution layer disposed under the wiring structure layer, the re-distribution layer comprising a plurality of re-distribution lines, and re-distribution vias vertically connecting the re-distribution lines as taught by Kim et al. for the benefit of enabling a read operation to be performed at relatively high speed and increasing the degree of wiring freedom (Kim et al., paragraph 0004).

	Consider claim 12, and as applied to claim 11 above, Tu et al. does not explicitly teach a plurality of bumps disposed under the redistribution layer.
	Kim et al. further teaches a plurality of bumps (e.g. solder balls, 400) disposed under the redistribution layer (203, see figure 2, paragraph 0030).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor package taught by the combination of Tu et al. and Kim et al. include a plurality of bumps as taught by Kim et al. for the benefit of enabling a read operation to be performed at relatively high speed and increasing the degree of wiring freedom (Kim et al., paragraph 0004).

	Consider claim 14, and as applied to claim 1 above, Tu et al. does not explicitly teach that the image sensor chip comprises: a lower wiring layer comprising a wiring structure; a photoelectric transformation element layer disposed on the lower wiring layer, the photoelectric transformation element layer comprising a photoelectric transformation element; a plurality of color filters disposed on the photoelectric transformation element layer; and a plurality of microlenses disposed on the color filters, respectively.
	Kim et al. similarly teaches an image sensor package (figure 2) having an image sensor chip (first semiconductor chip, 100, paragraph 0027) and a package substrate (second semiconductor chip, 200, paragraph 0029) disposed under the image sensor chip (100, see figure 2).
	However, Kim et al. additionally teaches that the image sensor chip (100) comprises: 
	a lower wiring layer comprising a wiring structure (i.e. comprising first wiring lines, 122, paragraph 0028, see figure 2); 
	a photoelectric transformation element layer (i.e. comprising unit pixels, UP, figure 2, paragraph 0028) disposed on the lower wiring layer (see figure 2), the photoelectric transformation element layer comprising a photoelectric transformation element (i.e. a photodiode, paragraph 0028); 
	a plurality of color filters (CF, figure 2, paragraph 0028) disposed on the photoelectric transformation element layer (see figure 2); and 
	a plurality of microlenses (micro-lens array, MR) disposed on the color filters (CF, see figure 2, paragraph 0028), respectively.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor chip taught by Tu et al. be configured in the manner taught by Kim et al. for the benefit of enabling a read operation to be performed at relatively high speed and increasing the degree of wiring freedom (Kim et al., paragraph 0004).

	Consider claim 15, and as applied to claim 14 above, Tu et al. does not explicitly teach that the image sensor chip further comprises a plurality of conductive pads exposed at an upper surface of the image sensor chip, and a plurality of through-silicon via (TSV) contacts electrically connected to the conductive pads, respectively, while extending vertically through the photoelectric transformation element layer and the lower wiring layer; and the plurality of conductive pads and the plurality of TSV contacts are disposed outside a region where the photoelectric transformation element, the color filters and the microlenses are disposed.
	Kim et al. further teaches that the image sensor chip further comprises a plurality of conductive pads (first upper conductive pad, 130, paragraph 0022) exposed at an upper surface of the image sensor chip (see figure 2), and a plurality of through-silicon via (TSV) contacts (TSV1, see figure 2) electrically connected to the conductive pads (130), respectively (see figure 2, paragraph 0028), while extending vertically through the photoelectric transformation element layer and the lower wiring layer (see figure 2); and the plurality of conductive pads (130) and the plurality of TSV contacts (TSV1) are disposed outside a region where the photoelectric transformation element (UP), the color filters (CF) and the microlenses (ML) are disposed (see figure 2).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor chip taught by Tu et al. be configured in the manner taught by Kim et al. for the benefit of enabling a read operation to be performed at relatively high speed and increasing the degree of wiring freedom (Kim et al., paragraph 0004).

Allowable Subject Matter
Claim 20 is allowed.
Claims 4, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that the seal pattern has a thickness of 10 to 50 µm and a width of 30 to 70 µm, and the glass substrate has a thickness of 300 to 1,000 µm, in combination with the other elements recited in parent claims 1-3.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that the seal pattern comprises a first sub-pattern disposed on the package substrate, the first sub-pattern having adhesiveness, and a second sub-pattern disposed on the first sub-pattern, the second sub-pattern comprising a metal; wherein the first sub-pattern contacts the upper surface of the package substrate; and wherein the second sub-pattern contacts the lower surface of the glass substrate, in combination with the other elements recited in parent claim 1.

	Consider claim 17, the prior art of record does not teach nor reasonably suggest that the first sub-pattern comprises a curable polymer having adhesiveness or an epoxy-based polymer; the second sub-pattern comprises a metal; and the protection pattern comprises a thermosetting resin, in combination with the other elements recited in parent claim 16.

	Consider 20, the closest prior art, Tu et al. (US 2017/0365632) teaches:
	An image sensor module (figures 2 and 5) comprising: 
	an image sensor package (see figures 2 and 5); 
	an optical filter disposed on the image sensor package, the optical filter comprising an infrared (IR) filter (e.g. “infrared (IR) pass layer” or “infrared cut layer”, paragraph 0030); 
	an optical system disposed on the optical filter, the optical system comprising a lens (“lens”, paragraph 0030); 
	wherein the image sensor package comprises an image sensor chip (Optical unit (22) is an “image sensor chip”, paragraph 0028.) configured to convert light collected from an outside thereof into an electrical signal (“sensing signals”, paragraph 0028); 
	a package substrate (substrate, 21) disposed under the image sensor chip (22, see figure 2), the package substrate (21) configured to process the electrical signal converted from the image sensor chip (e.g. “to allow transmission of sensing signals from the optical unit 22 to an external circuit”, paragraph 0028); 
	a glass substrate (The transparent plate (26) may be “glass”, paragraph 0030.) disposed over the image sensor chip (22) while being spaced apart from the image sensor chip (22, see figure 2); 
	a seal pattern (frame layer, 25, bonding layer, 28) disposed between the package substrate (21) and the glass substrate (26, see figure 2, paragraph 0029) while surrounding the image sensor chip (The frame layer (25) surrounds the cavity (35) in which the image sensor chip (22) resides, see figures 2, 12A and 13A.);
  	a protection pattern (encapsulation layer, 27) disposed on the package substrate (21) outside the seal pattern (25, 28, see figure 2), the protection pattern (27) comprising a single-component material (i.e. a “molding compound”, paragraph 0032), wherein the seal pattern (25, 28) comprises a first sub-pattern (25) contacting the package substrate (21, see paragraph 0029), and a second sub-pattern (28) comprising a material different from a material of the first sub-pattern (The frame layer (25) is plastic and the bonding layer (28) is a glass mount epoxy, paragraphs 0029 and 0031.), the second sub-pattern (28) contacting the glass substrate (26, paragraph 0031, see figure 2), and wherein the seal pattern (25, 28) comprises a material different from the material of the protection pattern (The seal pattern (25) comprises plastic, paragraph 0029.).
	However, the prior art of record does not explicitly teach nor reasonably suggest at least that the image sensor module comprises, as a whole, a base substrate on which the package substrate of the image sensor package is disposed, a bracket fixing and supporting the optical filter, and a housing fixing and supporting the optical system which comprises a plurality of lenses, in combination with the other elements recited in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen et al. (US 2020/0162645) teaches a camera module (figure 5) comprising a package substrate (320), glass substrate (400), seal pattern (410) and protection pattern (420).
Okada (US 2014/0070411) teaches a camera module (figure 6B) comprising a package substrate (81), a glass substrate (84), a seal pattern (85) comprising more than one material (85a, 85b, 85c), and a protection pattern (86).
Watanabe (US 2011/0207257) teaches a camera module (figure 2) with a seal pattern (5) that has a thickness between 10 and 50 µm (e.g. 0.03 mm, paragraph 0028) and a cover glass substrate that has a thickness of 0.3 to 1mm (e.g. 0.3 mm, paragraphs 0032 and 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696